     Case 2:85-cv-04544-DMG-AGR Document 1011 Filed 10/21/20 Page 1 of 17 Page ID
                                     #:41621



1       CENTER FOR HUMAN RIGHTS & CONSTITUTIONAL LAW
2       Peter A. Schey (Cal. Bar No. 58232)
        Carlos Holguín (Cal. Bar No. 90754)
3       256 South Occidental Boulevard
4       Los Angeles, CA 90057
        Telephone: (213) 388-8693
5       Facsimile: (213) 386-9484
6       Email: crholguin@centerforhumanrights.org
               pschey@centerforhumanrights.org
7

8       Attorneys for plaintiffs (listing continues on following page)

9                                   UNITED STATES DISTRICT COURT
10
                           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11

12
13      JENNY LISETTE FLORES, et al. ,             )   Case No. CV 85-4544-RJK(Px)
                                                   )
14               Plaintiffs,                       )   PLAINTIFFS’COMMENTS RE
        - vs -                                     )   DEFENDANTS PROPOSED
15
                                                   )   PROCEDURES RE ADVISALS
16      WILLIAM BARR, Attorney General of          )
        the United States, et al.,                 )
17                                                     Hearing: October 23, 2020
                                                   )
18               Defendants.                           Time: 11:00 A.M.
                                                   )
19                                                 )   Judge: Hon. Dolly Gee
20
21      ///
22
23
24
25
26

27
28
     Case 2:85-cv-04544-DMG-AGR Document 1011 Filed 10/21/20 Page 2 of 17 Page ID
                                     #:41622


1
        Listing of Plaintiffs’ counsel continued
2
3
4
        USF SCHOOL OF LAW IMMIGRATION CLINIC
5       Bill Ong Hing (Cal. Bar No. 61513)
6       2130 Fulton Street
        San Francisco, CA 94117-1080
7       Telephone: (415) 422-4475
8       Email: bhing@usfca.edu

9
10      LA RAZA CENTRO LEGAL, INC.
        Stephen Rosenbaum (Cal. Bar No. 98634)
11      474 Valencia Street, #295
12      San Francisco, CA 94103
        Telephone: (415) 575-3500
13
14
              ///
15
16
17
18
19
20
21
22
23
24
25
26
27

28

                                                   - ii -
     Case 2:85-cv-04544-DMG-AGR Document 1011 Filed 10/21/20 Page 3 of 17 Page ID
                                     #:41623

1       I.    INTRODUCTION
2             Plaintiffs’ motion for a proper advisal of rights and reasonable steps to
3       implement Class Members’ release was filed on August 14, 2020. [Doc.# 919.]
4       Plaintiffs’ corrected proposed Order with a proposed advisal and protocol was filed on
5       August 17, 2020. [Doc.# 921-1.] Defendants’ opposition was filed August 21, 2020.
6       [Doc.# 923.] Plaintiffs’ Reply Brief was filed on August 28,2020.[Doc.# 949.]

7             On September 18, 2020, the Court ordered the parties to file a joint response to

8
        the Court’s proposed Notice of Rights (“September Order”). The Court specified that
        “[t]he response should include any proposed joint or separate edits to the Notice of
9
        Rights, as well as a proposed procedure for immediate dissemination.” [Doc. # 987 at
10
        13.] The Court further directed that U.S. Immigration and Customs Enforcement (ICE)
11
        “shall also include in the response a copy of the updated policy or instruction regarding
12
        the FSA that it will provide to its employees, in accordance with Paragraph 29 and
13
        Exhibit 2 of the FSA, and explain how it intends to train its employees regarding its
14
        implementation.” Id.
15
              On October 16, 2020, the parties filed their Joint Response to Proposed Notice
16
        of Rights (“Joint Response”). [Doc.# 1007.] The parties attached to the Joint Response
17
        a redlined copy of the Notice of Rights prepared by the Court reflecting the parties’
18
        proposed edits to the Court’s draft proposed advisal. [Doc. # 1007-1.] Defendants
19      attached to the Joint Report their draft “ICE Directive: Maintaining Family Unit.”
20      [Doc.. # 1007-2.]
21            The Court’s September Order provided that Plaintiffs and the amici parties “may
22      file their comments on ICE’s updated policy or instruction within seven days after the
23      filing of the joint response.” September Order at. 13.
24            This document sets forth Plaintiffs’ comments on Defendants’ “ICE Directive:
25      Maintaining Family Unit.” Plaintiffs have consulted with the amici parties regarding
26      the comments below.
27

28                                                 -1-
     Case 2:85-cv-04544-DMG-AGR Document 1011 Filed 10/21/20 Page 4 of 17 Page ID
                                     #:41624

1             At bottom, Paragraph 12 of the FSA requires that advisals be given, and
2       Paragraphs 14 and 18 require the release of minors who are not flight risks or a danger
3       to themselves or others. Paragraphs 15 and 16 require Defendants to take certain steps
4       to assess whether designated sponsors are suitable and will produce Class Members for
5       future proceedings. If they are suitable and will produce the Class Member for future
6       proceedings, Paragraphs 14 and 18 require the child’s release without unnecessary

7       delay. This is what the FSA clearly requires and what this Court has repeatedly

8
        ordered.1
        II.   COMMENTS REGARDING THE DRAFT “ICE DIRECTIVE: MAINTAINING FAMILY
9
              UNIT”
10
              Text that Plaintiffs propose be deleted is struck out below. Text Plaintiffs
11
        propose be added appear in italics. Throughout Plaintiffs propose changing the term
12
        “caregiver” to “sponsor” without striking out “caregiver” or italicizing “sponsor.”
13
        Family members who may care for released minors have historically been called
14
        sponsors and the term “caregiver” will be confusing to parents and Class Members.
15
              Title of the ICE Directive
16
              The purpose of this document is to provide guidance on how Flores rights
17
        should be implemented, not a PR effort to clean up impressions left when this
18
        Administration involuntarily and illegally separated thousands of children from their
19      parents. Plaintiffs propose the Title be modified to:
20            Required Policies to Comply with the Flores Settlement (Flores v. Barr, Cv. 85-
21            cv-04544 (Central District of California)
22      1.    Purpose
23            This Directive maintains family unity to the greatest extent practicable and
24      implements measures to ensure that any release of children minors under the FSA or
25
26
27      1 See Motion to Enforce Settlement of Class Action at 8-14 (“Motion”). [Doc. # 919.]

28                                                 -2-
     Case 2:85-cv-04544-DMG-AGR Document 1011 Filed 10/21/20 Page 5 of 17 Page ID
                                     #:41625

1       orders issued by the Flores court is the result of the knowing and voluntary decision of
2       an FSA class member’s parent or legal guardian.
3             Reason: The purpose of this directive is to implement Flores rights and Court
4       orders, not to implement an alleged commitment by the Administration to maintain
5       family unity.
6             2.     Policy

7             It is ICE policy to maintain family unity, including by detaining alien families

8
        together where appropriate and consistent with law and available resources. The FSA,
        related court orders, and applicable statutes and regulations will be interpreted
9
        consistent with that policy to the greatest extent possible. The policies set forth in this
10
        Directive apply to Class Members wherever they are under the care and custody of
11
        ICE, including FRCs, ICE holding cells, and hotels.
12
              Reason: See comments above. This sentence cites to Exec. Order 13841,
13
        Affording Congress an Opportunity to Address Family Separation, § 1, 83 Fed. Reg.
14
        29435 (June 20, 2018). Executive Order No. 13841 purported to require the Attorney
15
        General to file a request with this Court to modify the Flores Agreement “in a manner
16
        that would permit the Secretary, under present resource constraints, to detain alien
17
        families together throughout the pendency of criminal proceedings for improper entry
18
        or any removal or other immigration proceedings.” Order of November 12, 2019.
19      [Doc. # 702 at 4.] The FSA never required involuntary family separation in any way.
20            __________
21      … ICE Enforcement and Removal Operations (ERO) Supervisors and Field Personnel
22      must comply with the FSA and any related court orders, including all orders in Flores
23      v. Barr, No. 85-4544 (C.D. Cal. filed July 11, 1985) (Flores Matter). A copy of the
24      Flores Settlement Agreement (“FSA”) is attached and must be read and understood by
25      all ERO Field Office Directors, ERO Supervisors and ERO Field Personnel. ERO
26      Field Personnel with questions should refer their questions to their ERO Supervisors.
27

28                                                  -3-
     Case 2:85-cv-04544-DMG-AGR Document 1011 Filed 10/21/20 Page 6 of 17 Page ID
                                     #:41626

1       ERO Supervisors with questions should refer their questions to their ERO Field Office
2       Directors. ERO Field Office Directors with questions should refer their questions to
3       the ERO Executive Associate Director.
4             Reason: ERO officers should be provided a copy of the FSA and told who will
5       answer any questions they may have about the FSA or the Directive. This will reduce
6       confusion and possible non-compliance.

7             Note: Defendants have not provided the Court or the Plaintiffs with copies of

8
        their proposed Flores Settlement Agreement Sponsor Questionnaire (“Sponsor
        Questionnaire”), or the Settlement Agreement Sponsor Custody Agreement (“Sponsor
9
        Custody Agreement”). These are important documents and should be provided to the
10
        Court and the Plaintiffs so that they may be commented on prior to being finalized and
11
        adopted. Plaintiffs have previously proposed text for these documents. See Doc.# 921-
12
        1. While unclear, for purposes of these comments Plaintiffs assume the Sponsor
13
        Questionnaire is a document sponsors will be asked to complete. If this is a document
14
        only sponsors will be asked to complete, it likely should not be provided to Class
15
        Members or their parents as doing so will simply confuse them.
16
              ___________
17
              … as well as file a motion with the Flores court asking that the court: (1)
18
        determine whether the parent or legal guardian has knowingly and voluntarily
19      consented to release; and (2) order release of the FSA class member to the identified
20      caregiver. If the court concludes that the parent or legal guardian has knowingly and
21      voluntarily consented to release and orders release to the identified caregiver, ICE will
22      comply with any order that is in effect.
23            Reason: Nothing in the FSA states or implies that a Class Member or a parent
24      must seek a Court order to exercise a Class Member’s right to release. This outlandish
25      proposed language shows the importance of requiring that all ERO officers receive and
26      read a copy of the FSA as proposed above.
27

28                                                 -4-
     Case 2:85-cv-04544-DMG-AGR Document 1011 Filed 10/21/20 Page 7 of 17 Page ID
                                     #:41627

1             ___________
2             2.1. Custody of FSA Class Members. When ERO Supervisors and Field
3       Personnel determine that the detention of an FSA class member is or is not required—
4       either to secure the timely appearance before ICE or the immigration court or to ensure
5       the safety of the FSA class member or others—ERO Supervisors and Field Personnel
6       must inform the parent or legal guardian and the ICE Juvenile Coordinator in writing

7       of these decisions. their right to file a motion with the Flores court to have the FSA

8
        class member released to a specific caregiver. This notification should be included in
        or with the Flores Settlement Agreement Notice of Rights (“Notice of Rights”), or, if
9
        these decisions are made after the Notice of Rights has been provided, then promptly
10
        after the determinations are made. If the Flores court grants the motion and orders
11
        release to a specific caregiver, ERO Supervisors and Field Personnel must release the
12
        FSA class member to the specific caregiver.
13
              2.2. Notice of Rights and Sponsor Custody Agreement. When ERO Supervisors
14
        and Field Personnel provide Class Members and their parents or legal guardians with
15
        the Notice of Rights, inform a parent or legal guardian of their right to file a motion
16
        with the Flores court to have a FSA class member released to a specific caregiver,
17
        ERO Supervisors and Field Personnel should they must also provide the parent or legal
18
        guardian with the List of Pro Bono Legal Service Providers an Affidavit of Support
19      (Form I-134) and a Sponsor Custody Agreement …. The list of languages into which
20      the Notice of Rights is translated and made available through interpretation should be
21      regularly updated to reflect the population of detained Class Members and their
22      parents. The Sponsor Custody Agreement is an agreement through which the sponsor
23      agrees to: (1) provide for the FSA class member’s physical, mental, and financial well-
24      being; (2) ensure the FSA class member’s presence at all future proceedings before
25      ICE and the immigration court; (3) notify ICE of any change of address within five
26      days following a move; (4) in the case of sponsors other than parents or legal
27

28                                                 -5-
     Case 2:85-cv-04544-DMG-AGR Document 1011 Filed 10/21/20 Page 8 of 17 Page ID
                                     #:41628

1       guardians, not transfer custody of the class member to another party without the prior
2       written permission of the Field Office Director or his/her designee; (5) notify ICE at
3       least five days prior to the sponsor’s departing the United States of such departure,
4       whether the departure is voluntary or pursuant to a grant of voluntary departure or
5       removal order; and (6) if dependency proceedings regarding the FSA class member are
6       initiated, notify ICE of the initiation of such proceedings and the dependency court of

7       any immigration proceedings pending against the FSA class member. ERO Supervisors

8
        and Field Personnel shall also ensure that at all locations where parents are detained
        with Class Members posters are placed in areas clearly visible to the parents and
9
        Class Members regarding the FSA rights with the text attached to this Directive.
10
              4.2. ERO FODs are responsible for: …
11
              2)     Ensuring personnel within their AOR maintain a retrievable record that
12
        consistently and accurately captures material information regarding: ….
13
              (e) Any decision that a Class Member may not be released because he or she is a
14
        flight risk or a danger, and
15
              (f) All steps taken to achieve a Class Member’s release (including, for example,
16
        all communications sent to or received from potential sponsors, all emails or telephone
17
        communications with potential sponsors, etc.)
18
              Decisions that
19            4.4. ERO Field Personnel are responsible for:
20            1)     Notifying parents or legal guardians and FSA class members of their
21      relevant rights under this Directive and the FSA by providing the Notice of Rights, and
22      the List of Pro Bono Legal Service Providers., Flores Settlement Agreement Sponsor
23      Questionnaire (“Sponsor Questionnaire”), Affidavit of Support (Form I-134), and a
24      Sponsor Custody Agreement;
25
26
27

28                                                 -6-
     Case 2:85-cv-04544-DMG-AGR Document 1011 Filed 10/21/20 Page 9 of 17 Page ID
                                     #:41629

1              Reason: If these documents are to be completed b sponsors, providing them to
2       Class Members or parents will only serve to confuse them and detract from the advisal
3       of rights.
4              __________
5              2)    Making and recording in all Class Members’ A files (i) initial custody
6       recommendations for parents, legal guardians, and FSA class members, (ii) all

7       subsequent custody recommendations for class members, and (iii) all efforts to release

8
        class members;
               3)    Properly documenting any motions or court orders regarding a parent or
9
        legal guardian’s affirmative request for release of an FSA class member to a caregiver
10
        under this Directive;
11
               3)4) Conducting suitability assessments for potential sponsors in cases in
12
        which a parent or legal guardian affirmatively requests release of an FSA class member
13
        to a sponsor and files such a motion with the Flores court; and
14
               4)5) Completing all FSA training requirements before conducting any
15
        applicable duties or assignments.
16
               5.1. Notice of Rights.
17
               Within 48 hours of ICE taking custody of an FSA class member, ERO
18
        Supervisors and Field Personnel must provide to the FSA class member, and the FSA
19      class member’s accompanying parents or legal guardians, the Notice of Rights and the
20      List of Pro Bono Legal Service Providers, Flores Settlement Agreement Sponsor
21      Questionnaire (“Sponsor Questionnaire”), Affidavit of Support (Form I-134), and a
22      Sponsor Custody Agreement in Spanish or a language that the parents or legal
23      guardians understand, or have such If the Class Member or accompanying parent or
24      guardian do not read Spanish or the language in which the advisal is provided, the
25      forms must be read to the parents or legal guardians by a certified translator or
26      interpreter in a language or dialect the parents or legal guardians understand. Whether
27

28                                                 -7-
    Case 2:85-cv-04544-DMG-AGR Document 1011 Filed 10/21/20 Page 10 of 17 Page ID
                                     #:41630

1      or not the Class Member or accompanying parent or guardian read Spanish, they shall
2      be allowed to retain the forms given to them at all times while in ICE custody.
3            5.1 1) List of Pro Bono Legal Service Providers. ERO Supervisors and Field
4      Personnel must, at the same time they provide the Notice of Rights, provide the FSA
5      class member and their parents or legal guardians with the current U.S. Department of
6      Justice, Executive Office for Immigration Review List of Pro Bono Legal Service

7      Providers, unless they verify that it has already been provided. The list shall include all

8
       non-profit legal services providers that provide legal services to detained Class
       Members and that make a request to an ERO FOD be included on the list.
9
             2) Non-Coercion. ERO Supervisors and Field Personnel must not encourage or
10
       discourage accompanying parents or legal guardians to request the release of an FSA
11
       class member at any time.
12
             5.2 Initial Custody Determinations.
13
             … Parents or legal guardians and FSA class members must be promptly notified
14
       of the results of any custody determination through established procedures and
15
       documents. FSA class members also must be promptly notified in writing of the results
16
       of any custody determinations made under the FSA or this Directive. ERO Supervisors
17
       and Field Personnel should document on individual Class Members’ parole worksheets
18
       reasons why it declines to release parents with their children.
19           2)     Continued Custody. If ERO Supervisors and Field Personnel determine to
20     maintain custody of the parent or legal guardian—and conclude that detention of the
21     FSA class member is not necessary to secure his or her appearance before ICE or the
22     immigration court or to ensure the safety of the FSA class member or others—then the
23     family will remain together at the FRC until the Class Member is released pursuant to
24     the FSA and this Directive. until the Flores court: (1) determines that the parent or
25     legal guardian has knowingly and voluntarily consented to release; and (2)orders
26     release of the FSA class member to the identified caregiver
27

28                                                -8-
    Case 2:85-cv-04544-DMG-AGR Document 1011 Filed 10/21/20 Page 11 of 17 Page ID
                                     #:41631

1            3) Under the FSA class members have the right to be released to approved
2      sponsors unless the class member is (i) a danger to themselves or others and the basis
3      for this determination is fully documented in the class member’s A file, or (ii) unlikely
4      to appear at future proceedings if released. In determining that a class member is a
5      flight risk, the fact that they are awaiting a credible fear interview, or have an appeal
6      pending before an Immigration Judge, or are seeking judicial review of a decision, or

7      may be removed in several weeks, are not valid reasons for denying release.

8
             4) Under the FSA, minors not released must be held in facilities that are
       licensed by a State and non-secure. The FSA provides class members with numerous
9
       other rights not addressed in this Directive. All ERO Supervisors and Field Personnel
10
       who supervise or make decisions concerning class members must receive copies of and
11
       be familiar with the FSA.
12
             5.3 Parent or Legal Guardian Rights Regarding Accompanying Children.
13
             FSA class members will remain detained with their accompanying parents or
14
       legal guardians absent a knowingly and voluntarily affirmative request that the FSA
15
       class member be released to a sponsor and ICE’s vetting of the Class Member’s
16
       proposed sponsor an order for such release from the Flores court.
17
             1) Requests. If a parent or legal guardian affirmatively requests release of an
18
       FSA class member to a sponsor, ERO Supervisors and Field Personnel will advise the
19     parent or legal guardian that they must submit the names of all proposed sponsors,
20     their addresses if known, their telephone numbers, their email addresses if known, and
21     the relationship of the proposed sponsors to the detained class member a completed
22     Sponsor Questionnaire and a completed Caregiver Custody Agreement for the
23     identified caregiver to ICE, as well as file a motion with the Flores court asking: (1)
24     that the Court determine whether the parent or legal guardian has knowingly and
25     voluntarily consented to release; and (2) that the Court order release of the FSA class
26     member to the identified caregiver. Sponsors may include an undetained parent,
27

28                                                -9-
    Case 2:85-cv-04544-DMG-AGR Document 1011 Filed 10/21/20 Page 12 of 17 Page ID
                                     #:41632

1      grandparent, uncle, aunt, brother or sister of the class member, or an unrelated adult,
2      or a licensed group home.
3            2) A parent or legal guardian who decides to identify sponsors to whom they
4      may wish their child to be released has the right to change his or her mind at any time
5      before the class member is released and to have the class member remain with them in
6      ICE custody. Similarly, a parent or legal guardian may decide at any time that they

7      wish to have their child released to one or more sponsors they have identified.

8
             Reason: The “completed” Sponsor Questionnaire and Custody Agreement must
       be obtained from the potential sponsor, not the Class Member or the parent. If ICE
9
       intends the Sponsor Questionnaire to be completed by a parent or Class Member, it
10
       should be a simple and short form and simply capture the names of proposed sponsors,
11
       their telephone numbers, their relationship to the class member, and if known their
12
       addresses and email addresses. As discussed above, there is no basis for motions to the
13
       Court. It must be made clear to ICE officers that parents may change their minds about
14
       having their children released at any time.
15
             ___________
16
             2) Questions Regarding the Process. Should parents or legal guardians or Class
17
       Members have questions regarding their or the FSA class member’s rights or
18
       responsibilities, ERO Supervisors and Field Personnel must inform them that they may
19     speak with a lawyer, a legal representative, family member, friend, social worker, or
20     other individual of their choice and that free telephone calls may be made for this
21     purpose. Class Members must also have access to consult with a child welfare expert
22     to discuss issues relating to release versus remaining detained with a parent. Should
23     the parents or legal guardians request assistance with mailing to their attorney of record
24     any of the documents required by this Directive, ERO Supervisors and Field Personnel
25     must facilitate access for the alien to send the documents by mail, fax, or email. ERO
26
27

28                                               - 10 -
    Case 2:85-cv-04544-DMG-AGR Document 1011 Filed 10/21/20 Page 13 of 17 Page ID
                                     #:41633

1      Supervisors and Field Personnel may determine which means of transmission to
2      provide.
3            5.4 Sponsor Vetting and Assessment. Upon receipt of an affirmative request
4      from a parent or legal guardian for the release of an FSA class member to a sponsor,
5      ERO Supervisors and Field Personnel will advise the parent or legal guardian that they
6      (i) their proposed sponsors will have to must submit to ICE a completed Sponsor

7      Questionnaire and a completed Sponsor Custody Agreement, as well as any supporting

8
       materials, for the identified caregiver to ICE, which and (ii) that ICE will commence
       and record steps to gather sponsor information and assess the sponsor’s suitability. ICE
9
       Supervisors and Field Personnel must notify the Flores ICE Juvenile Coordinator
10
       within 10 business days of an affirmative request from a parent or legal guardian for
11
       the release of an FSA class member to a sponsor.
12
             Reason: The “completed” Sponsor Custody Agreement and Sponsor
13
       Questionnaire should be obtained from the potential sponsor, not the Class Member or
14
       the parent.
15
             ___________
16
       1)    Sponsor Questionnaire. Once a parent or legal guardian provides ICE a
17
       completed Caregiver Questionnaire and Caregiver Custody Agreement documents the
18
       names, contact information, and relationship to the Class Member of proposed
19     sponsors to ICE for a particular caregiver, ERO Supervisors and Field Personnel will
20     promptly contact the identified sponsor by either telephone or email. Whether
21     contacting by telephone or email, ERO Supervisors and Field Personnel will inform the
22     potential sponsors that:
23           1) the parent or legal guardian (identified by name) has identified them as a
24     potential sponsor for their child (identified by name); and (2) ICE is requested to assess
25     the willingness and ability of the sponsors to safely care for the class member. ERO
26
27

28                                               - 11 -
    Case 2:85-cv-04544-DMG-AGR Document 1011 Filed 10/21/20 Page 14 of 17 Page ID
                                     #:41634

1      Supervisors and Field Personnel may request any additional information and/or
2      supporting documents reasonably required to vet or consider the caregiver’s suitability.
3            Reason: Plaintiffs propose that any additional “supporting documents” ICE may
4      need be specified here to avoid deportation officers seeking unnecessary documents.
5      Plaintiffs earlier proposed that ICE may request a photo identification in addition to the
6      completed Sponsor Custody Agreement and affidavit of support.

7            ___________

8
             2)     Background Checks. If a parent or legal guardian affirmatively requests
       release of an FSA class member to a sponsor, ERO Supervisors and Field Personnel
9
       must conduct criminal and immigration background checks on all potential sponsors
10
       and adults living in the sponsor’s residence. Such checks must be conducted promptly
11
       and , at the very least, expressly include checks for criminal records, active warrants,
12
       active orders of deportation protection, and sex offender registrations.
13
             3)     Suitability Assessments. If a parent or legal guardian affirmatively
14
       requests release of an FSA class member to a sponsor, ICE must may also conduct a
15
       suitability assessment pursuant to Paragraph 17 of the FSA, taking into account the
16
       Sponsor Questionnaire and the Background Check. and notify the Flores court of its
17
       assessment if a motion has been filed. This may include but need not be limited to: (1)
18
       investigating the proposed living conditions and standard of care; (2) verifying the
19     identity and employment of the potential sponsor; (3) interviewing the potential
20     sponsor’s household members; and (4) a home visit. Any such assessment must also
21     take into consideration the wishes and concerns of the minor. Any suitability
22     assessment conducted must be accomplished without any unnecessary delay and each
23     step taken must be recorded in the Class Members A file including the date and what
24     was done to complete the assessment. Information gathered during background checks
25     and suitability assessments will not be used to initiate enforcement action against
26
27

28                                               - 12 -
    Case 2:85-cv-04544-DMG-AGR Document 1011 Filed 10/21/20 Page 15 of 17 Page ID
                                     #:41635

1      potential sponsors or those living in the sponsor’s home unless there is an outstanding
2      warrant of arrest existing for that person.
3            Reason: Paragraph 17 of the FSA states an assessment “may” be conducted. It is
4      not required. It is unclear that ICE has set up any mechanism to conduct home visits,
5      etc. At least at this time, deportation officers have no experience conducting home
6      assessments. Congress has restricted ICE from initiating enforcement against potential

7      sponsors based on information gathered by ORR so as not to discourage sponsors from

8
       cooperating with ORR. The FSA’s provisions on suitability assessments are intended
       to ensure that the sponsor can safely care for the Class Member, not as a means to
9
       initiate enforcement against potential sponsors or those who reside with them. It is
10
       unclear why the immigration status of those living with the potential sponsor is even
11
       relevant to implementation of the FSA. Paragraph 17 of the FSA states that any
12
       assessment must take into consideration the wishes and concerns of the minor.
13
             ___________
14
             4) Time to complete assessments Report to the Flores Court. Absent
15
       extraordinary circumstances, ICE Supervisors and Field Personnel must endeavor to
16
       complete their review and must provide the results of their review to the Flores ICE
17
       Juvenile Coordinator court within 10 business days of their receipt of the completed
18
       Sponsor Questionnaire and Sponsor Custody Agreement documents. However, iIn the
19     event that ICE Field Personnel request additional information and/or supporting
20     documents from the parent, legal guardian, or sponsor, their review must be completed
21     and the results provided to the Flores ICE Juvenile Coordinator court within 10
22     business days of the receipt of the additional information and/or supporting documents
23     requested.
24
25     ///
26
27

28                                               - 13 -
    Case 2:85-cv-04544-DMG-AGR Document 1011 Filed 10/21/20 Page 16 of 17 Page ID
                                     #:41636

1
2      Dated: October 21, 2020.                 Respectfully submitted,
3
                                                CENTER FOR HUMAN RIGHTS &
4
                                                CONSTITUTIONAL LAW
5                                               Peter A. Schey
                                                Carlos Holguín
6
7                                               USF SCHOOL OF LAW
                                                IMMIGRATION CLINIC
8
                                                Bill Ong Hing
9
                                                LA RAZA CENTRO LEGAL, INC.
10
                                                Stephen Rosenbaum
11
12
                                                Peter Schey
                                                Attorneys for plaintiffs
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28                                          - 14 -
    Case 2:85-cv-04544-DMG-AGR Document 1011 Filed 10/21/20 Page 17 of 17 Page ID
                                     #:41637

1
2                                  CERTIFICATE OF SERVICE
3
4            I hereby certify that on October 21, 2020, I served the foregoing pleading on all
5      counsel of record by means of the District Clerk’s CM/ECF electronic filing system.
6
7                                                   /s/ Peter Schey

8
                                                   Peter A. Schey
                                                   CENTER FOR HUMAN RIGHTS &
9
                                                   CONSTITUTIONAL LAW
10
                                                   Class Counsel for Plaintiffs
11
12

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28                                              - 15 -
